

 
 
CONFIDENTIAL                                               EXECUTION COPY

FIRST AMENDMENT
TO
TERMINATION AND TRANSITION AGREEMENT
 
This First Amendment to the Termination and Transition Agreement (this “First
Amendment”) is signed as of September __, 2010 (the “Amendment Signing Date”)
and effective as of October 1, 2010 (the “Amendment Effective Date”), by and
among Wyeth LLC (formerly known as “Wyeth”), acting through its Wyeth
Pharmaceuticals Division, a limited liability company organized and existing
under the laws of the State of Delaware and having a principal place of business
at 500 Arcola Road, Collegeville, Pennsylvania 19426 (“Wyeth Parent”),
Wyeth-Whitehall Pharmaceuticals LLC (formerly known as Wyeth-Whitehall
Pharmaceuticals, Inc.”), a limited liability company having a principal place of
business at Road No. 3, Kilometer 142.1, Guayama, Puerto Rico 00784,
Wyeth-Ayerst Lederle LLC (formerly known as “Wyeth-Ayerst Lederle, Inc.”), a
limited liability company having a principal place of business at 65th Infantry
Road, Kilometer 9.7, Carolina, Puerto Rico 00987-4904, and AHP Manufacturing
B.V., trading as Wyeth Medica Ireland, a corporation organized and existing
under the laws of the Kingdom of the Netherlands and having a principal place of
business at Spicalaan 31, 2132 JG Hoofddorp, The Netherlands (collectively,
“Wyeth” or the “Wyeth Entities” and each individually a “Wyeth Entity”), and
Progenics Pharmaceuticals, Inc., a corporation organized and existing under the
laws of the State of Delaware and having a principal place of business at 777
Old Saw Mill River Road, Tarrytown, NY 10591, Progenics Pharmaceuticals Nevada,
Inc., a corporation organized and existing under the laws of the State of Nevada
and having a principal place of business at 777 Old Saw Mill River Road,
Tarrytown, NY 10591, and a direct, wholly-owned subsidiary of Progenics
Pharmaceuticals, Inc. (“ProNev”), and Excelsior Life Sciences Ireland Limited, a
corporation organized and existing under the laws of the Republic of Ireland and
having a principal place of business at 25/28 North Wall Quay, Dublin 1, Dublin
Co. Dublin, Ireland, and a direct, wholly-owned subsidiary of Progenics
Pharmaceuticals, Inc. (collectively, “Progenics” or the “Progenics Entities” and
each individually a “Progenics Entity”).  Wyeth and Progenics may each be
referred to herein individually as a “Party” and, collectively, as the
“Parties.”
 
BACKGROUND
 
A.           On October 9, 2009, the Wyeth and Progenics entered into that
certain Termination and Transition Agreement having an effective date of October
1, 2009 (the “Termination Agreement”);
 
B.           The Termination Agreement provided that Wyeth would retain
responsibility for Commercialization of the SC Product in the United States
through September 30, 2010 and Progenics has now requested that the US Sale
Period provided for in the Termination Agreement be extended beyond September
30, 2010 in order to provide Progenics with additional time to effect the
transition of responsibility for Commercialization of Products from Wyeth to
either Progenics or its US Commercial Partner;
 

 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION


 
1

--------------------------------------------------------------------------------

 
CONFIDENTIAL                                               EXECUTION COPY



 
C.           Wyeth and Progenics desire to amend the Termination Agreement to
allow for such extension and to address other matters as further set forth
herein.
 


 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
below, and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties hereby agree as follows:
 
1.  
Definitions.

 
All capitalized terms used, but not otherwise defined, in the text hereof shall
have the meanings ascribed to such terms in the Termination Agreement (which
terms may either be defined directly therein or by reference to the
Progenics-Wyeth Agreement).
 
2.  
Amendments to Termination Agreement.

 
 
A.
Section 4.1.  Section 4.1 of the Termination Agreement is hereby amended by
deleting from Section 4.1.3 the fifth, sixth, seventh and last sentences
thereof.

 


 
 
B.
Section 4.2.  Section 4.2 of the Termination Agreement is hereby amended to read
in its entirety as follows:

 
“4.2           SC Product Commercialization in the United States.
 
4.2.1           Sale Periods.


(a)           From the Effective Date through September 30, 2010 (the “US Sale
Period”), Wyeth shall continue to Commercialize the SC Product in the United
States as provided in the commercialization plan attached hereto as Exhibit B
(the “US Termination Commercialization Plan”), and Wyeth shall continue to book
sales and pay quarterly royalties and submit related reports as provided in
Sections 6.5 and 6.6 of the Progenics-Wyeth Agreement.  Within [*] after the
expiration of the US Sale Period, Wyeth shall submit to Progenics a final
royalty report in the form heretofore used under the Progenics-Wyeth Agreement
and pay Progenics any royalties remaining due for sales made prior to such
expiration.

 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION


 
2

--------------------------------------------------------------------------------

 
CONFIDENTIAL                                               EXECUTION COPY





(b)           From October 1, 2010 through December 31, 2010 (the “Extended US
Sale Period”), Wyeth shall continue to Commercialize the SC Product in the
United States and Wyeth shall continue to book sales and submit related reports
as provided in Section 6.6 of the Progenics-Wyeth Agreement with respect to all
Product sold in the United States, provided, however, that Wyeth shall have no
obligation to pay any royalties with respect to any sales of SC Product made by
or on behalf of Wyeth in the United States during the Extended US Sale
Period.  Subject to Sections 4.2.1(c) and 5.2.5 below, commencing January 1,
2011, Wyeth shall no longer have the right and obligation to Commercialize the
SC Product in the United States and Wyeth shall cease these activities.


(c)           In the event that [*] Progenics has not entered into a binding
contract with a US Commercial Partner whereby such US Commercial Partner will
[*] on [or before] January 1, 2011, Progenics shall have the option (the “US
Extension Option”) to have Wyeth continue to Commercialize the SC Product in the
United States from January 1, 2011 until March 31, 2011 (the “Optional US Sale
Period”).  Progenics may exercise the US Extension Option by providing Wyeth
with written notice of its election to so exercise the US Extension Option on or
before [*].  In the event that Progenics elects to exercise the US Extension
Option, Wyeth shall continue to Commercialize the SC Product in the United
States and Wyeth shall continue to book sales and submit related reports as
provided in Section 6.6 of the Progenics-Wyeth Agreement with respect to all SC
Product sold in the United States, provided, however, that Wyeth shall have no
obligation to pay any royalties with respect to any sales of SC Product made by
or on behalf of Wyeth in the United States during the Optional US Sale
Period.  Subject to Section 5.2.5 below, commencing on April 1, 2011, Wyeth
shall no longer have the right or obligation to Commercialize the SC Product in
the United States and Wyeth shall cease these activities.


4.2.2           Wyeth’s Obligations.


(a)           During the US Sale Period, Wyeth shall be responsible for all
ongoing SC Product Commercialization activities in the United States, including
[*].  During the US Sale Period, Wyeth shall have sole decision authority over
[*] activities related to the SC Product in the United States, including,
without limitation, all decisions related to [*] for the SC Product; provided,
however, that (a) Wyeth consults in good faith with Progenics with respect to
[*] and (b) Progenics’ prior written consent shall be required for any [*],
except [*] in which case Progenics’ consent is not required.

 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION


 
3

--------------------------------------------------------------------------------

 
CONFIDENTIAL                                               EXECUTION COPY





(b)           During the Extended US Sale Period, Wyeth shall be responsible for
all ongoing SC Product Commercialization activities in the United States,
including [*].  During the Extended US Sale Period, Wyeth shall have sole
decision authority over [*] activities related to the SC Product in the United
States, including, without limitation, all decisions related to [*] for the SC
Product; provided, however, that (i) Wyeth consults in good faith with Progenics
with respect to [*] and (ii) Progenics’ prior written consent shall be required
for any [*], except [*] in which case Progenics’ consent is not
required.  During the Extended US Sale Period, Wyeth shall [*] and shall [*],
provided, however, that Wyeth shall [*]:


·  
[*]

·  
[*]

·  
[*]

·  
[*]

·  
[*]

·  
[*]

·  
[*].



(c)           In the event that Progenics elects to exercise the US Extension
Option, during the Optional US Sale Period, Wyeth shall be responsible for all
SC Product Commercialization activities in the United States, including
[*].  During the Optional US Sale Period, Wyeth shall have sole decision
authority over [*] activities related to the SC Product in the United States,
including, without limitation, all decisions related to [*] for the SC
Product.  Notwithstanding the foregoing, Progenics acknowledges and agrees that,
during the Optional US Sale Period Wyeth shall have [*] and Progenics [*] on or
after January 1, 2011.


(d)           Wyeth shall have no obligation to [*] in the United States during
any of the US Sale Period, the Extended US Sale Period or the Optional US Sale
Period.


4.2.3           Limitations on Progenics.  Except as provided in this
Termination Agreement, prior to the expiration of the Extended US Sale Period,
Progenics shall not be involved in or undertake any [*] activities related to
the SC Product in the United States.  For the sake of clarity, in the event that
Progenics exercises the US Extension Option pursuant to Section 4.2.1(c),
Progenics shall have the right, at its own expense, to [*].

 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION


 
4

--------------------------------------------------------------------------------

 
CONFIDENTIAL                                               EXECUTION COPY





4.2.4           Transition of Commercialization.  Between [*] and the expiration
of the Extended US Sale Period, Wyeth shall, in cooperation with Progenics
and/or its US Commercial Partner, transition SC Product Commercialization
activities in the United States to Progenics and/or its US Commercial Partner in
accordance with a transition plan that the Parties establish and agree upon
within [*] after [*] (the “Termination Transition Plan”).  During this time
period, Wyeth shall involve Progenics and/or its US Commercial Partner in
planning, preparation and implementation of the transition of all SC Product
Commercialization activities in the United States, including [*], to the extent
reasonably necessary to facilitate the effective transition of such
Commercialization activities as provided in the Termination Transition Plan by
providing [*] to participate in (a) [*] per [*] that shall not be longer than
[*] in duration and shall take place at a location in the Area selected by [*],
and (b) [*] every [*] that shall not be longer than [*] in duration and shall
take place at [*]; provided, however, that (w) such [*] shall occur during
normal business hours and in such a way as to not be disruptive to [*], (x) [*]
shall provide [*] with an agenda for each such meeting at least [*] in advance
of such meeting indicating [*], (y) [*] may, in its sole discretion, elect to
[*] and (z) Wyeth’s obligation to participate in such meetings shall end [*] the
expiration of the Extended US Sale Period.


 
C.
Section 4.3.  Section 4.3 of the Termination Agreement is hereby amended to read
in its entirety as follows:

 
“4.3           SC Product Commercialization Outside of the United States.


4.3.1           Sale Periods.


(a)           From the Effective Date through December 31, 2010 (the
“International Sale Period”), Wyeth shall continue to Commercialize the SC
Product outside the United States as provided in the commercialization plan
attached hereto as Exhibit C (the “Ex-US Termination Commercialization
Plan”).  During the International Sale Period, Wyeth shall continue to book
sales and pay quarterly royalties and submit related reports as provided in
Sections 6.5 and 6.6 of the Progenics-Wyeth Agreement; provided that Wyeth shall
not pay such royalties with respect to Net Sales of Product outside the United
States sold during the fourth calendar quarter of 2010 to the extent that after
paying such royalties [*] as it relates to such calendar quarter.  Within [*]
after the expiration of the International Sale Period, Wyeth shall submit a
final royalty report in the form heretofore used under the Progenics-Wyeth
Agreement to Progenics and pay Progenics any royalties remaining due for sales
made prior to such expiration.  [*]

 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION


 
5

--------------------------------------------------------------------------------

 
CONFIDENTIAL                                               EXECUTION COPY





(b)           Notwithstanding Section 4.3.1(a) above, if by [*], Progenics has
entered into [*] with one or more partner(s) in a Region (as defined below),
including licensee(s), sublicense(s) and/or distributor(s), under which such
partner(s) would either distribute, market, promote, sell or otherwise
Commercialize the SC Product in one or more [*] region(s) other than the United
States (i.e., [*] (each a “Region”) (an “Ex-US Regional Partner”), but
additional time is necessary for [*] in a country in such Region [*], Wyeth
shall, upon Progenics’ request, continue to Commercialize the SC Product in such
country for the period of time requested by Progenics until [*] (with respect to
each relevant country, the “Extended International Sale Period”).  In any event,
however, the Extended International Sale Period for any relevant country shall
expire no later than [*].  Except as provided in Sections 4.3.1(c) below or
5.2.5, Wyeth shall have no obligations with respect to the Commercialization of
any SC Product after the expiration of (a) the International Sale Period, in any
Region for which Progenics does not enter into [*] with an Ex-US Regional
Partner, or (b) the Extended International Sale Period, in any country to which
an Extended International Sale Period applies.  During each applicable Extended
International Sale Period, Wyeth shall continue to book sales of SC Product, but
no royalties shall be payable by or on behalf of Wyeth or any of its Affiliates
in respect of Net Sales of the SC Product in the relevant country during the
relevant Extended International Sale Period.  


(c)           Notwithstanding Sections 4.3.1(a) above, if by September 30, 2010,
Progenics has not entered into [*] with at least one Ex-US Regional Partner in a
Region, including licensee(s), sublicense(s) and/or distributor(s), under which
such Ex-US Regional Partner would either distribute, market, promote, sell or
otherwise Commercialize the SC Product in such Region,  Wyeth shall, upon
Progenics’ written request (such request to be made no later than [*]), continue
to Commercialize the SC Product in such country for the period of time requested
by Progenics until [*] (the period from January 1, 2011 to [*], with respect to
each relevant country, the “Optional International Sale Period”).  Except as
provided in Section 5.2.5, Wyeth shall have no obligations with respect to the
Commercialization of any SC Product after the expiration of (a) the
International Sale Period, in any Region for which Progenics does not enter into
[*] with an Ex-US Regional Partner, or (b) the Optional International Sale
Period, in any country to which an Optional International Sale Period
applies.  During each Optional International Sale Period, Wyeth shall continue
to book sales of SC Product, but no royalties shall be payable by or on behalf
of Wyeth or any of its Affiliates in respect of Net Sales of the SC Product in
the relevant country during the relevant Optional International Sale Period.

 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION


 
6

--------------------------------------------------------------------------------

 
CONFIDENTIAL                                               EXECUTION COPY





(d)           Notwithstanding anything herein to the contrary, Progenics may
terminate the International Sale Period or any applicable Extended International
Sale Period in a country at any time prior to the expiration of such
International Sale Period or Extended International Sale Period, as applicable,
by giving Wyeth at least [*] prior written notice.  Thereafter, subject to
Section 4.3.5, Wyeth’s right and obligation to Commercialize the SC Product in
such country shall expire and Wyeth shall cease these activities.


4.3.2           Wyeth’s Obligations.


(a)           During the International Sale Period and any Extended
International Sale Period in a country, Wyeth shall be responsible for all
ongoing SC Product Commercialization activities in such country, including
[*].  During the International Sale Period and any Extended International Sale
Period in a country, Wyeth shall have sole decision authority over [*]
activities related to the SC Product in such country, including, without
limitation, all decisions related to [*] for the SC Product; provided, however,
that (a) Wyeth consults in good faith with Progenics with respect to any [*] and
(b) Progenics’ prior written consent shall be required for any [*], except [*]
in which case Progenics’ consent is not required.  Except as provided in this
Termination Agreement, prior to the expiration of the International Sale Period
and any Extended International Sale Period in a country, Progenics shall not be
involved in or undertake any [*] activities related to the SC Product in such
country.


(b)           Except as provided in Section 5.2.5, Wyeth shall have no
obligations with respect to the Commercialization of any SC Product after the
expiration of (a) the International Sale Period, in any Region for which
Progenics does not enter into [*] with an Ex-US Regional Partner, or (b) the
Extended International Sale Period, in any country to which an Extended
International Sale Period applies.


(c)           Wyeth shall have no obligation to [*] in any country outside of
the United States during any of the International Sale Period, the Extended
International Sale Period or the Optional International Sale
Period.  Additionally, Wyeth shall have no obligation to [*] in any country
outside of the United States where Wyeth has not, prior to August 1, 2010,
already [*].

 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION


 
7

--------------------------------------------------------------------------------

 
CONFIDENTIAL                                               EXECUTION COPY





4.3.3           Limitations on Progenics.  Except as provided in this
Termination Agreement, with respect to countries outside of the United States,
on a country by country basis, prior to [*] in such country Progenics shall not
be involved in or undertake any [*] activities related to the SC Product in such
country.


4.3.4           Transition of Commercialization.  Between [*] and the expiration
of the relevant International Sale Period or such earlier date as may be
designated in any notice given by Progenics pursuant to Section 4.3.1(d), Wyeth
shall, in cooperation with Progenics and/or its Ex-US Regional Partner(s),
transition SC Product Commercialization activities outside the United States on
a country-by-country basis to Progenics and/or its Ex-US Regional Partner(s) in
accordance with the Termination Transition Plan.  Starting no earlier than [*]
prior to the scheduled expiration of the International Sale Period (or such
earlier period upon Progenics’ request in accordance with Section 4.3.1(d)) in a
country, Wyeth shall involve Progenics and/or its Ex-US Regional Partner(s) in
planning, preparation and implementation of the transition of all
Commercialization activities for the SC Product in such country, including [*],
to the extent reasonably necessary to facilitate the effective transition of
such Commercialization activities as provided in the Termination Transition Plan
by providing [*] to participate in (a) [*] per [*] that shall not be longer than
[*] in duration and shall take place at a location, selected by [*], in the Area
or the relevant Region, and (b) [*] every [*] that shall not be longer than [*]
in duration and shall take place at [*]; provided, however, that (v) if [*],
Progenics must [*] in such transition, (w) such [*] shall occur during normal
business hours and in such a way as to not be disruptive to [*], (x) [*] shall
provide [*] with an agenda for each such meeting at least [*] in advance of such
meeting indicating [*], (y) [*] may, in its sole discretion, elect to [*] and
(z) Wyeth’s obligation to participate in such meetings shall end [*] the
expiration of the International Sale Period or any applicable Extended
International Sale Period in such country.

 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION


 
8

--------------------------------------------------------------------------------

 
CONFIDENTIAL                                               EXECUTION COPY



4.3.5            Wind Down.  With respect to countries outside of the United
States, on a country by country basis, if, (i) Progenics has exercised its
option for Wyeth to continue Commercializing the SC Product during an Extended
International Sale Period or an Optional International Sale Period in a
particular country and by January 1, 2011, Progenics has not [*] EX-US Regional
Partner or established an Affiliate in one or more countries outside of the
United States, in either case, which EX-US Regional Partner or Affiliate is a
Qualified Company in such country(ies), such that Wyeth may [*] such EX-US
Regional Partner or Affiliate of Progenics, or (ii) Progenics has not entered
into [*] with an Ex-US Regional Partner for such country on or before [*] and
Progenics has not, on or before, [*], requested Wyeth to continue
Commercializing the SC Product in such country during an Optional International
Sale Period or established an Affiliate in such country which Affiliate is a
Qualified Company, then Wyeth shall have the right, but not the obligation, to
begin the process to delist the Product in such country.  Except as maybe
necessary to comply with the requirement or request of any governmental
authority to continue distributing or otherwise making available Product in a
country, upon delisting of the Product in such country, Wyeth would [*] in such
country.  For the sake of clarity, Wyeth would have the right, but not the
obligation, to [*] in a given country until such time as the Product is delisted
in such country (on a country by country basis, the time beginning upon the end
of the International Sale Period, the Extended International Sale Period or the
Optional International Sale Period, as applicable, and ending upon the Product
being delisted, the “Wind-Down Period”).  Additionally, Wyeth shall have the
right, but not the obligation, to [*] with respect to any SC Product that had
been sold by or on behalf of Wyeth prior to the time the SC Product was delisted
in such country.  For purposes of this Agreement a “Qualified Company” is
defined as a company in  compliance with [*] applicable to or required for [*]
the Products in the applicable EX-US Country(ies).


 
 
D.
Section 5.2.  Section 5.2 of the Termination Agreement is hereby amended by:

 
 
(i)
in the first sentence of Section 5.2.2(a) adding “and Extended US Sale Period”
immediately after “US Sale Period”;

 
 
(ii)
in the third sentence of Section 5.2.2(a) replacing “US Sale Period” with
“Extended US Sale Period”;

 
 
(iii)
in the last sentence of Section 5.2.2(a) adding “and Extended US Sale Period”
immediately after “US Sale Period”;

 
 
(iv)
in the third sentence of Section 5.2.3 adding “, Optional International Sale
Period or Wind Down Period, as applicable,” immediately after “Extended
International Sale Period”;

 

 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION


 
9

--------------------------------------------------------------------------------

 
CONFIDENTIAL                                               EXECUTION COPY



 
 
(v)
replacing the last sentence of Section 5.2.3 in its entirety with the following:

 
“Subject to Sections 4.3.5 and 5.2.5, following the expiration or termination of
the relevant International Sale Period or, to the extent Wyeth is to [*], the
applicable Extended International Sale Period or Optional International Sale
Period, Wyeth shall, on a country-by-country basis, promptly transfer to
Progenics and/or its Ex-US Regional Partner ownership of all International
Regulatory Submissions made, submitted or obtained for the SC Product”;
 
and
 
(vi)           replacing Section 5.2.5 in its entirety with the following:
 
“5.2.5           Delays in Transferring International Regulatory
Submissions.  In the event that, despite Progenics’ good faith, diligent
efforts, any International Regulatory Submissions made by Wyeth in accordance
with this Termination Agreement cannot be transferred to Progenics and/or its
Ex-US Regional Partner in the manner provided in this Section 5.2 upon the
expiration or termination of the International Sale Period and any Extended
International Sale Period or Optional International Sale Period due to any
inability to secure, or any delay in securing, any necessary regulatory
approvals, at Progenics’ written request delivered no later than [*] to the
expiration of the International Sale Period or any Extended International Sale
Period or Optional International Sale Period, subject to Section 4.3.5, Wyeth
shall (a) retain ownership of any such International Regulatory Submissions and
(b) at Progenics’ expense, continue to be responsible for submitting to the
relevant Regulatory Authority, and interacting with the relevant Regulatory
Authorities, with respect to such International Regulatory Submissions as
provided for in this Section 5.2 for the benefit of Progenics until such time as
the necessary regulatory approvals have been obtained and then Wyeth shall
promptly transfer to Progenics, an Affiliate of Progenics and/or Progenics’
Ex-US Regional Partner (provided that any such transferee is a Qualified Company
in the relevant country) such International Regulatory Submissions; provided,
however, that Wyeth shall have no obligation to perform any acts or services
(other than forwarding notices and other ministerial acts) in respect of such
delayed International Regulatory Submissions.  Progenics shall reimburse Wyeth
for all of Wyeth’s reasonable out-of-pocket costs and expenses incurred at the
request of Progenics or a Regulatory Authority associated with Wyeth’s retaining
ownership of any International Regulatory Submissions and associated activities
contemplated by this Section 5.2.5.  Notwithstanding the foregoing, Wyeth shall
not be required to retain ownership of any International Regulatory Submissions
pursuant to this Section 5.2.5 beyond [*], after which time Wyeth shall have no
obligations with respect to such International Regulatory Submissions and Wyeth
may abandon or retain such International Regulatory Submissions if Wyeth so
chooses in its sole discretion.”
 

 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION


 
10

--------------------------------------------------------------------------------

 
CONFIDENTIAL                                               EXECUTION COPY



 


 
 
E.
Section 5.3.  Section 5.3 of the Termination Agreement is hereby amended to
read, in its entirety, as follows:

 
“5.3           Supply of SC Product.


5.3.1           Vials.  Wyeth shall be responsible for manufacturing sufficient
supplies of the current vial presentation of the SC Product to satisfy demand
for such presentation of the SC Product in each country in which Wyeth is
Commercializing such presentation of the SC Product pursuant to Sections 4.2 or
4.3 of this Termination Agreement through [*] for the US and [*] for the ex-US
Regions.  Not later than [*], Wyeth and Progenics shall assess the state of the
US and ex-US inventory for such presentation of the SC Product that is available
for such Commercialization in the US and in the ex-US Regions.  If, in
Progenics’ reasonable business judgment, there is not a sufficient quantity of
such presentation of the SC Product to fulfill [*] through [*] for the US and
[*] for the ex-US Regions, Progenics may give Wyeth [*] for Wyeth to manufacture
such quantities of such presentation of the SC Product according to the
manufacturing and supply terms attached hereto as Exhibit E (the “Manufacturing
and Supply Terms”) and subject to the limitations of any contracts related to
the manufacturing or supply of such presentation of the SC Product between Wyeth
and any Third Party: [*].  Subject to the Manufacturing and Supply Terms, Wyeth
shall have such presentation of the SC Product manufactured using [*] of such
presentation of the SC Product and the requirements of any contracts related to
the manufacturing or supply of such presentation of the SC Product between Wyeth
and any Third Party.  Subject to the Manufacturing and Supply Terms, Wyeth shall
transfer [*] finished SC Product vials (including any SC Product ordered by
Progenics pursuant to this Section 5.3 to fulfill [*] through [*] for the US or
[*] for the ex-US Regions) to Progenics and/or its Commercial Partner(s) as
follows:


(a)           commencing [*] Progenics and/or its US Commercial Partner to begin
filling [*], Wyeth shall transfer [*] inventory of [*];


(b)           within [*] of [*], Wyeth shall transfer [*] inventory [*];


(c)           commencing [*], Wyeth shall transfer [*] inventory [*];

 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION


 
11

--------------------------------------------------------------------------------

 
CONFIDENTIAL                                               EXECUTION COPY





(d)           within [*] of [*], Wyeth shall transfer [*] inventory [*];


(e)           within [*] of [*], Wyeth shall transfer [*] inventory [*].


In each case, Progenics shall purchase such inventory of finished SC Product
[*].  In no event shall Progenics be required to purchase inventory that [*] or
that [*].  After Wyeth has discontinued manufacturing of the SC Product, Wyeth
shall transfer to Progenics [*] API, excipients and packaging components
purchased or produced by Wyeth specifically for the manufacture of such
presentation of the SC Product, other than those necessary for Wyeth to fulfill
its obligations pursuant to this Section 5.3.1, and Progenics shall reimburse
Wyeth for its costs associated with purchasing or producing such material.  All
SC Product, API, excipients, and package components delivered by Wyeth to
Progenics shall be delivered [*].  On delivery, Wyeth will provide Progenics
with an invoice for costs of such SC Product, API, excipients, and package
components delivered.  Progenics shall pay Wyeth within [*] of receiving such
invoice.


5.3.2           Pre-Filled Syringes API and prefilled syringe component
inventory.  No later than September 30, 2010, Wyeth shall transfer title to
Progenics and Progenics shall pay to Wyeth the amount set forth in Exhibit N for
all API currently stored at [*] as set forth on Exhibit N.   For the prefilled
syringe component inventory set forth in Exhibit N1, Progenics shall [*] to
transfer title to Progenics and reimburse [*] for [*].  In the event that
Progenics and [*] are unable to reach mutual agreement to transfer the syringe
component inventory to Progenics by [*], Wyeth shall have the right to reimburse
[*] directly.  Progenics shall then reimburse Wyeth for its costs.


 
5.3.3           Manufacture by Progenics.  Progenics shall be solely
responsible, at its own expense, for manufacturing Product or having a Third
Party manufacture Product after Product distribution and sale responsibility is
transitioned to Progenics or its designee, which in no event shall be later than
[*].”
 


 
 
F
Section 5.4.   Pursuant to Section 5.4,  Wyeth has transferred to Progenics
[*].   Progenics may request Wyeth provide [*].  If Wyeth, in its sole
discretion, agrees to provide Progenics with [*], such [*] shall be provided in
accordance with the terms of Section 5.4 at [*] to be mutually agreed upon in
[*].

 

 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION


 
12

--------------------------------------------------------------------------------

 
CONFIDENTIAL                                               EXECUTION COPY



 


 
 
G.
Section 5.5.  Section 5.5 of the Termination Agreement is hereby amended to read
in its entirety as follows:

 
“5.5           Pharmacovigilance Activities; Product Recalls.  Wyeth shall
continue to perform its pharmacovigilance activities pursuant to the existing
Wyeth/Progenics Pre-Approval Pharmacovigilance Agreement and Post-Approval
Pharmacovigilance Agreement (the “Pharmacovigilance Agreements”) until the later
of (i) the time that Wyeth is no longer Commercializing any Product under this
Termination Agreement, (ii) the date on which Wyeth no longer owns any
Regulatory Marketing Approval for any Product, which ownership ceases either as
a result of the completion of the transfer of such Regulatory Marketing
Approvals to Progenics or any Affiliate of Progenics or Ex-US Regional Partner,
which Affiliate or Ex-US Regional Partner is a Qualified Company, and/or such
Regulatory Marketing Approvals have been delisted.  Beginning on [*], Progenics
shall pay to Wyeth [*].  Such payments shall be made by Progenics to Wyeth on a
[*] basis within [*] after the end of each such [*].  Once all Regulatory
Approvals for the Products have been transferred to Progenics, its Affiliate or
Ex-US Regional Partner or delisted, Wyeth shall transfer the safety database to
Progenics and Progenics shall be solely responsible, at its own expense, for all
pharmacovigilance activities relating to the Products.


If Wyeth is required or voluntarily decides to initiate a Recall with respect to
any Product, Wyeth shall promptly notify Progenics of such requirement or
decision.  In the event of any Recall, in the United States during the US Sale
Period and/or any country where Wyeth holds the Regulatory Approval for the SC
Product in accordance with this Termination Agreement, Wyeth shall be solely
responsible for (x) all contact with applicable Regulatory Authorities and (y)
implementing, directing and administering any Recall of any Product required or
recommended by any Regulatory Authority, court or other governmental authority
of competent jurisdiction, or determined by Wyeth, in consultation with
Progenics, to be necessary or advisable.  Notwithstanding any other provision of
this Termination Agreement, to facilitate the transition of Development and
Commercialization activities provided for herein, the Quality Agreements between
the Parties entered into pursuant to the Progenics-Wyeth Agreement shall remain
in effect until completion of the Extended US Sale Period or Optional US Sale
Period in the United States and the International Sale Period or Extended
International Sale Period or Optional International Sale Period (as applicable)
in other countries (on a country-by-country basis).”

 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION


 
13

--------------------------------------------------------------------------------

 
CONFIDENTIAL                                               EXECUTION COPY





 
 
H.
Section 5.6.5.
Section 5.6.5 of the Termination Agreement is hereby amended by deleting the
last two (2) sentences thereof.



 
I.
Section 6.1.  Sections 6.1.1 and 6.1.2 of the Termination Agreement are hereby
amended to read in their entirety as follows:



 
“6.1
Assignment of Certain Trademarks and Other Intellectual Property.



6.1.1           Assignment of US Trademarks and Other US Intellectual
Property.  Effective as of the expiration of the Extended US Sale Period, Wyeth
shall, and hereby does, assign to Progenics all United States trademarks, trade
dress, Internet domain names and all copyright rights in and to any content
(including website content), advertising, promotional and marketing materials
and other copyrightable materials owned by Wyeth and its Affiliates identified
on Exhibit H1 (“Assigned US IP”).  In furtherance of the assignment of (a)
trademarks identified on Exhibit H1, the Parties shall execute and deliver to
one another the Trademark and Domain Name Assignment Agreement in the form
attached hereto as Exhibit I at the time provided below and (b) the other
Assigned US IP, the Parties shall execute and deliver to one another the
Assignment of Copyrights in the form attached hereto as Exhibit J at the time
provided below.  Progenics shall be responsible for the costs of recording such
assignments, when necessary or, in the opinion of Progenics, advisable, and all
such assignments shall be executed and delivered to Progenics no later than [*]
after the expiration of the Extended US Sale Period or, alternatively, if
Progenics exercises the US Extension Option under Section 4.2.1(c), the Optional
US Sale Period.


6.1.2           Assignment of Ex-US Trademarks and Other Ex-US Intellectual
Property.  Effective as of the expiration of the International Sale
Period, Wyeth shall, and hereby does, assign to Progenics all Ex-United States
trademarks, trade dress, Internet domain names and all copyright rights in and
to any content (including website content), advertising, promotional and
marketing materials and other copyrightable materials owned by Wyeth and its
Affiliates identified on Exhibit H2 (“Assigned Ex-US IP” and, together with the
Assigned US IP, the “Assigned IP”).  If there is an Extended International Sale
Period or an Optional International Sale Period in any particular country in the
Territory, then the foregoing assignment shall be effective as of the expiration
of the Extended International Sale Period or the Optional International Sale
Period (and any related Wind Down Period), as applicable, in such country with
respect to any trademark registration or other Assigned Ex-US IP in such
country.

 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION


 
14

--------------------------------------------------------------------------------

 
CONFIDENTIAL                                               EXECUTION COPY

In furtherance of the assignment of (a) trademarks identified on Exhibit H2, the
Parties shall execute and deliver to one another the Trademark and Domain Name
Assignment Agreement in the form attached hereto as Exhibit I at the time such
trademarks are to be assigned to Progenics and (b) the other Assigned Ex-US IP,
the Parties shall execute and deliver to one another the Assignment of
Copyrights in the form attached hereto as Exhibit J at the time such copyrights
are to be assigned to Progenics.  Progenics shall be responsible for the costs
of recording such assignments, where necessary or, in the opinion of Progenics,
advisable, and all such assignments shall be executed and delivered to Progenics
no later than [*] after the expiration of the International Sale Period or any
Extended International Sale Period, Optional International Sale Period or Wind
Down Period (as applicable).  In the event that the Trademark and Domain Name
Assignment Agreement cannot be recorded in any country due to the form thereof,
Progenics shall prepare a reasonable country-specific assignment agreement
(which in substance is not inconsistent with this Termination Agreement and/or
the Trademark and Domain Name Assignment Agreement attached hereto as Exhibit I)
to assign to Progenics the trademarks in such country that are included in the
Assigned IP, and Wyeth shall execute and deliver to Progenics any such
assignment agreement within [*] (or such longer period of time as may be
necessary to comply with any applicable laws, regulations or requirements of
governmental authorities to effect such transfer) after Progenics delivers such
assignment agreement to Wyeth.”


 
J.
Section 6.2.  Section 6.2 of the Termination Agreement is hereby amended by:



 
(i)
replacing Section 6.2.1 in its entirety with the following:



“6.2.1           License Grant.  Effective as of the expiration of the Extended
US Sale Period or Optional US Sale Period or International Sale Period and any
applicable Extended International Sale Period, Optional International Sale
Period or Wind Down Period (as applicable), Wyeth shall, and hereby does, grant
to Progenics a limited, royalty-free, non-exclusive, non-transferable license,
without the right to sublicense (other than to Progenics’ Commercial Partners),
to use the trademarks listed on Exhibit K (the “Wyeth Trademarks”) in the
Territory in which they apply, as follows:


(a)           on [*] until [*]; provided that such Trademarks are used in the
identical manner as supplied by Wyeth; provided, however, that Progenics must
maintain the quality of the Products supplied by Wyeth in accordance with
Wyeth’s past practice and with all applicable legal requirements; and

 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION


 
15

--------------------------------------------------------------------------------

 
CONFIDENTIAL                                               EXECUTION COPY





(b)           on [*] for no longer than [*] following the end of the Extended US
Sale Period or Optional US Sale Period or International Sale Period and any
Extended International Sale Period or Optional International Sale Period (as
applicable); provided, however, that Progenics shall remove the Wyeth Trademarks
from any Internet web site operated by Progenics and/or its Commercial
Partner(s) no later than [*] following the end of the Extended US Sale Period or
Optional US Sale Period (for US-directed web sites) or International Sale Period
or any Extended International Sale Period or Optional International Sale Period
(as applicable for ex-US directed Internet web sites).


In any event, however, Progenics shall use Commercially Reasonable Efforts to
cease all use of the Wyeth Trademarks as soon as practicable.”; and


 
(ii)
in Section 6.2.2, replacing “US Sale Period and International Sale Period” with
“Extended US Sale Period or Optional US Sale Period and International Sale
Period, Extended International Sale Period, Optional International Sale Period
or Wind Down Period”.



 
K.
Section 6.6.  Section 6.6 of the Termination Agreement is hereby amended to read
in its entirety as follows:



“6.6           Non-exclusive License to Wyeth.  Solely in order to enable Wyeth
to exercise its rights and/or fulfill its obligations pursuant to this
Termination Agreement and only for such time and to the extent as Wyeth is
exercising such rights or fulfilling such obligations, Progenics shall, and
hereby does, grant to Wyeth a fully paid-up, royalty-free, worldwide,
non-exclusive license in the Field under the Assigned IP and Progenics
Technology and Progenics’ interest in the Joint Technology.”


 
L.
Exhibit B.  Exhibit B to the Termination Agreement is hereby amended by
[*].  Additionally, [*].



 
M.
New Exhibits N and N1.  The Termination Agreement is hereby amended by adding to
the end thereof as new Exhibits N and N1, the Exhibits N and N1 attached to this
First Amendment.


 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION


 
16

--------------------------------------------------------------------------------

 
CONFIDENTIAL                                               EXECUTION COPY





3.  
Amendments to Transition Plan.  The [*] (the “Transition Plan”), which
Transition Plan was entered into pursuant to Sections 4.2.3, 4.3.5 and 5.1 of
the Termination Agreement, is hereby amended such that any reference therein to
the expiration or expiry of the US Sale Period shall now the expiration or
expiry of the Extended US Sale Period and all timelines for completion of
activities relating to the transition of Commercialization responsibilities
(which activities have not already been completed prior to the Amendment Signing
Date) shall accordingly be extended by a period of [*].  Additionally, those
activities identified in Appendix A attached hereto, shall not occur until the
expiration of the Extended US Sale Period.

 
4.  
Releases.

 
 
A.
Each Party (each, a “Releasing Party”) hereby releases and forever discharges
the other Party and its past, present and future Affiliates, directors,
officers, employees, agents, representatives and each of their respective
successors and assigns (individually, a “Releasee” and, collectively,
“Releasees”) from any and all Claims whatsoever, whether known or unknown,
suspected or unsuspected, both at law and in equity which the Releasing Party
now has, has ever had, or may hereafter have against the respective Releasees
arising out of any matter, cause or event occurring prior to the Amendment
Effective Date, including any rights to indemnification or reimbursement, other
than as preserved herein; provided, however, that this Release shall not release
or discharge Wyeth’s obligation to pay royalties under the Progenics-Wyeth
Agreement that have accrued prior to the Amendment Signing Date but have not yet
been paid.  Each Releasing Party hereby irrevocably covenants to refrain from,
directly or indirectly, asserting any claim or demand, or commencing,
instituting or causing to be commenced or instituted any proceeding of any kind,
against any Releasee, based upon any Claim released hereby.  Furthermore, if a
Releasing Party (or any of its Affiliates) commences such a proceeding against a
Releasee and the judicial body before which the proceeding is brought determines
in a final judgment that such claim or demand has been released pursuant to
either this Section 4 of this First Amendment or Section 8.1 of the Termination
Agreement, such Releasing Party shall reimburse the Releasee for all expenses
(including reasonable costs of investigation and defense and attorney’s fees)
incurred in connection with such proceeding.

 

 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION


 
17

--------------------------------------------------------------------------------

 
CONFIDENTIAL                                               EXECUTION COPY



 
 
B.
In the event that Progenics elects to exercise the US Extension Option pursuant
to Section 4.2.1(c) of the Termination Agreement, as amended hereby, or to have
Wyeth continue to Commercialize the SC Product in any country during an Extended
International Sale Period or an Optional International Sale Period, Progenics
hereby releases and forever discharges each of the Wyeth Entities and its and
their past, present and future Affiliates, and its and their respective
directors, officers, employees, agents, representatives and each of their
respective successors and assigns (individually, a “Wyeth Releasee” and,
collectively, “Wyeth Releasees”) from any and all Claims whatsoever, whether
known or unknown, suspected or unsuspected, both at law and in equity which the
any Progenics Entity now has, has ever had, or may hereafter have against the
respective Wyeth Releasees arising out of any matter, cause or event occurring
prior to January 1, 2011, including any rights to indemnification or
reimbursement, other than as preserved herein; provided, however, that this
Release shall not release or discharge Wyeth’s obligation to pay royalties under
the Progenics-Wyeth Agreement that have accrued prior to January 1, 2011 but
have not yet been paid.  Each Progenics Entity hereby irrevocably covenants to
refrain from, directly or indirectly, asserting any claim or demand, or
commencing, instituting or causing to be commenced or instituted any proceeding
of any kind, against any Wyeth Releasee, based upon any Claim released
hereby.  Furthermore, if a Progenics Entity (or any of their Affiliates)
commences such a proceeding against a Wyeth Releasee and the judicial body
before which the proceeding is brought determines in a final judgment that such
claim or demand has been released pursuant to either this Section 4 of this
First Amendment or Section 8.1 of the Termination Agreement, Progenics shall
reimburse the Wyeth Releasee for all expenses (including reasonable costs of
investigation and defense and attorney’s fees) incurred in connection with such
proceeding.

 


 
5.  
Pharmacovigilance Agreement.  As soon as practicable after the Amendment
Effective Date, the Parties or their respective Affiliates shall use reasonable
efforts to negotiate amendments to the currently existing Pharmacovigilance
Agreements to the extent necessary to reflect any changes to the activities set
forth therein which are required or contemplated by this First Amendment.

 


6.  
Ratification.  Except as expressly stated herein, all other provisions of the
Termination Agreement and the Transition Plan are unaffected by this Amendment
are hereby ratified and confirmed and shall remain in full force and effect.

 


 
[signature page follows]
 

 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION


 
18

--------------------------------------------------------------------------------

 
CONFIDENTIAL                                               EXECUTION COPY

IN WITNESS WHEREOF, duly authorized representatives of the Parties have duly
executed this First Amendment on the Amendment Signing Date to be effective as
of the Amendment Effective Date of this Termination Agreement.
 
Wyeth LLC, acting through its Wyeth Pharmaceuticals Division
Progenics Pharmaceuticals, Inc.
By:__________________________________
By:___________________________________
Name:
Title:
Name:
Title:
   
Wyeth-Whitehall Pharmaceuticals LLC
Progenics Pharmaceuticals Nevada, Inc.
By:__________________________________
By:___________________________________
Name:
Title:
Name:
Title:
   
Wyeth-Ayerst Lederle LLC
Excelsior Life Sciences Ireland Limited
By:__________________________________
By:___________________________________
Name:
Title:
Name:
Title:
   
AHP Manufacturing B.V., trading as Wyeth Medica Ireland
 
By:__________________________________
 
Name:
Title:
     
By:__________________________________
 
Name:
Title:
 






 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION


 
19

--------------------------------------------------------------------------------

 
CONFIDENTIAL                                               EXECUTION COPY

EXHIBIT N
INVENTORY OF PREFILLED SYRINGE API




[*]

 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION


 
20

--------------------------------------------------------------------------------

 
CONFIDENTIAL                                               EXECUTION COPY

APPENDIX A
ACTIVITIES UNDER TRANSITION PLAN




Deliverable
Timing
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]




 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION


 
21
 
 
